In a child-neglect proceeding, appeal from an order of the Family Court, Richmond County, dated June 7, 1971, which, after a hearing, dismissed the petition. Order affirmed, without costs. No opinion. In accordance with the written stipulation of. the attorneys for the respective parties, dated September 6, 1972, this affirmance " shall not operate as res judicata or as collateral estoppel with regard to the adoption proceeding now pending in the Surrogate’s Court, Richmond County, and in the habeas corpus proceeding now pending in the Supreme Court, Richmond County, as to the parties on this appeal.” Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.